Order                                                    Michigan Supreme Court
                                                               Lansing, Michigan

  October 2, 2013                                               Robert P. Young, Jr.,
                                                                           Chief Justice

  146926                                                         Michael F. Cavanagh
                                                                 Stephen J. Markman
                                                                     Mary Beth Kelly
  ELSON BAUR, TIMOTHY IRION,                                          Brian K. Zahra
  SANDRA IRION, MICHAEL                                       Bridget M. McCormack
  ARMBRUSTER, Trustee, PAUL STECKER,                                David F. Viviano,
  HEIDI STECKER, ROGER GREMEL,                                                  Justices
  DOROTHY GREMEL, KEN FIEBIG,
  DONALD FIEBIG, FREDERICK BAUER,
  ALICE BAUER, MARK BAUER, JAMES
  BAUER, LARRY ADAM, MARY LOU
  ADAM, DAVID LUTZ, DANA LUTZ,
  RICHARD GREMEL TRUST, WALTER
  GREMEL, LORRAINE PRIEBE, THOMAS
  PRIEBE, GRUEHN FARMS II, AHAFIA
  HINTON, WALTER GREMEL, MARILYN
  ELENBAUM TRUST, GERALD
  ELENBAUM TRUST, DARWIN SNELLER,
  KATHY SNELLER, DWIGHT JACOBS,
  DORIS JACOBS, POELMA LAND
  COMPANY, ROBERT HAAG, MARJORIE
  ELENBAUM, DENNIS FRITZ, RANDALL
  FRITZ, RANDALL ELENBAUM, EDWARD
  OESCHGER TRUST, LES SCHAPER,
  TRACY SCHAPER, RON AND ELAINE
  GAYARI TRUST, JAMES GREMEL,
  CINDY GREMEL, CHRIS GAYARI,
  HELEN GAYARI, STEVE GAYARI,
  ACTIVE FEED COMPANY, RAN-CYN
  FARMS, INC., STEVE GREMEL, PATTI
  GREMEL, RANDY SCHULZE, KEN
  KASSERMAN, SHIRLEY KASSERMAN,
  TERRY RENN, UW FARMS, L.L.C., ERIC
  AND REBECCA MILLER TRUST, JAMES
  KROHN, and BETTY TOWNLEY,
            Plaintiffs-Appellants,
  v                                        SC: 146926
                                           COA: 309664
                                           Huron CC: 12-105001-CC
  INTERNATIONAL TRANSMISSION
  COMPANY,
           Defendant-Appellee.

  _____________________________________/
                                                                                                              2



      On order of the Court, the application for leave to appeal the February 19, 2013
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 2, 2013
       p0925
                                                                            Clerk